Exhibit 10.1

EXECUTION VERSION

SEVENTH AMENDMENT

TO

CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and
entered into on August 17, 2009 (“Signature Date”) and made effective as of
May 15, 2009 (the “Effective Date”), by and among, on the one hand, CECO
ENVIRONMENTAL CORP., a Delaware corporation (“Parent”), CECO GROUP, INC., a
Delaware corporation (“Group”), FKI, LLC, a Delaware limited liability company
(“FKI, LLC”), CECO MEXICO HOLDINGS LLC, a Delaware limited liability company
(“CECO Mexico LLC”), AVC, INC., a Delaware corporation (“AVC, Inc.”), and each
of the following Subsidiaries of Parent as Borrowers under this Amendment and
the Credit Agreement: CECO FILTERS, INC., a Delaware corporation (“Filters”),
NEW BUSCH CO., INC., a Delaware corporation (“New Busch”), THE KIRK & BLUM
MANUFACTURING COMPANY, an Ohio corporation (“K&B”), KBD/TECHNIC, INC., an
Indiana corporation (“Technic”), CECOAIRE, INC., a Delaware corporation
(“Aire”), CECO ABATEMENT SYSTEMS, INC., a Delaware corporation (“Abatement”),
H.M. WHITE, INC., a Delaware corporation (“H.M. White”), EFFOX INC., a Delaware
corporation and formerly known as CECO ACQUISITION CORP. (“Effox”), GMD
ENVIRONMENTAL TECHNOLOGIES, INC., a Delaware corporation and formerly known as
GMD ACQUISITION CORP. (“GMD”), and FISHER-KLOSTERMAN, INC., a Delaware
corporation and formerly known as FKI ACQUISITION CORP. (“Fisher-Klosterman”),
and, on the other hand, FIFTH THIRD BANK, an Ohio banking corporation
(“Lender”), is as follows:

Preliminary Statements

A. Parent, Group, and Borrowers executed and delivered to Lender that certain
Credit Agreement dated as of December 29, 2005, as amended by the First
Amendment to Credit Agreement dated as of June 8, 2006, the Second Amendment to
Credit Agreement dated as of February 28, 2007, the Third Amendment to Credit
Agreement dated as of February 29, 2008, the Fourth Amendment to Credit
Agreement dated as of August 1, 2008, the Fifth Amendment to Credit Agreement
dated as of December 30, 2008, and the Sixth Amendment to Credit Agreement dated
to be effective as of March 31, 2009 (as amended, the “Credit Agreement”). FKI,
LLC and CECO Mexico LLC are additional parties to the Third Amendment, Fourth
Amendment, and Fifth Amendment. AVC, Inc. is an additional party to the Sixth
Amendment. Capitalized terms which are used, but not defined, in this Amendment
will have the meanings given to them in the Credit Agreement.

B. Parent, Group, FKI, LLC, CECO Mexico LLC, AVC, Inc., and Borrowers
(collectively, the “Loan Parties”) have requested that Lender: (i) consent to a
$3,000,000 loan to be made by Subordinated Creditor to Parent (the “Subordinated
Loan”), which Subordinated Loan will be included in the Subordinated Debt and
will be subject to the terms and conditions of the Subordination Agreement, and
(ii) make certain other amendments to the Credit Agreement and certain of the
other Loan Documents.



--------------------------------------------------------------------------------

C. Lender is willing to consent to such requests and so amend the Credit
Agreement and other Loan Documents, all on the terms, and subject to the
conditions, of this Amendment.

Statement of Agreement

In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender and the Loan Parties hereby
agree as follows:

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
of this Amendment, the Credit Agreement is hereby amended as follows:

1.1 Section 1.1 of the Credit Agreement is hereby amended by the addition of the
following new definitions, in their proper alphabetical order, to provide in
their respective entireties as follows:

“Permitted Subordinated Debt Payments” has the meaning given in the
Subordination Agreement.

“Seventh Amendment” means the Seventh Amendment to this Agreement dated as of
August 17, 2009, to be effective as of May 15, 2009.

1.2 The following definition in Section 1.1 of the Credit Agreement is hereby
amended in its entirety by substituting the following in its place:

“Subordination Agreement” means the Subordination Agreement between the
Subordinated Creditor and Lender dated as of August 14, 2008, as amended by the
First Amendment to Subordination Agreement dated as of March 31, 2009 and the
Second Amendment to Subordination Agreement dated as of August 17, 2009.

1.3 Each reference to “Subordinated Debt Note” in the Credit Agreement is hereby
amended by substituting a reference to “Subordinated Debt Notes” for such
reference to “Subordinated Debt Note” where “Subordinated Debt Note” appears
therein.

1.4 Sections 5.2(a) and 5.2(b) of the Credit Agreement are hereby amended in
their entirety by substituting the following in their place:

5.2 Prepayments; Subordinated Debt.

 

-2-



--------------------------------------------------------------------------------

(a) No Loan Party will voluntarily prepay any Indebtedness owing by a Loan Party
prior to the stated maturity date thereof other than (i) the Obligations;
(ii) Indebtedness to trade creditors where the prepayment shall result in a
discount on the amount due or other benefit to such Loan Party deemed material
by it; and (iii) the Permitted Subordinated Debt Payments to the extent, and in
the manner, expressly permitted by the Subordination Agreement.

(b) No Loan Party will (i) make any payment (including any principal, premium,
interest, fee or charge) with respect to any Subordinated Debt except, in each
instance, the Permitted Subordinated Debt Payments to the extent, and in the
manner, expressly permitted by the Subordination Agreement or (ii) repurchase,
redeem, defease, acquire or reacquire for value any of the Subordinated Debt.

2. Consent to Subordinated Loan. The Loan Parties have requested that Lender
consent to the Subordinated Loan. Subject to the terms, and on the conditions,
of this Amendment, Lender hereby consents, without representation, warranty or
recourse, to the Subordinated Loan. The consent provided in this Section 2,
either alone or together with other consents which Lender may give from time to
time, shall not, by course of dealing, implication or otherwise: (i) obligate
Lender to consent to any other incurrence by the Loan Parties of Subordinated
Debt of any kind, in each case past, present or future, other than the
Subordinated Loan specifically consented to by this Section 2, (ii) constitute
or be deemed to be a modification or amendment of the Credit Agreement or any of
the other Loan Documents, or (iii) reduce, restrict or in any way affect the
discretion of Lender in considering any future consent requested by any Loan
Party.

3. Other Documents. As a condition of this Amendment, Borrowers, with the
signing of this Amendment, will deliver or, as applicable, shall cause to be
delivered to Lender, in form and substance satisfactory to Lender: (a) the
Second Amendment to Subordination Agreement duly executed and delivered by the
Subordinated Creditor; (b) fully executed copies of the Subordinated Debt
Documents executed and/or delivered by the Loan Parties in connection with the
Subordinated Loan; (c) a certificate of the Loan Parties of resolutions of such
Loan Parties’ directors evidencing the authority of each Loan Party to execute,
as applicable, this Amendment and all other documents executed in connection
herewith (collectively, the “Amendment Documents”); and (d) such other
documents, instruments, and agreements deemed necessary or desirable by Lender
to effect the amendments to Borrowers’ credit facilities with Lender
contemplated by this Amendment.

4. Representations. To induce Lender to accept this Amendment, the Loan Parties
hereby represent and warrant to Lender as follows:

4.1 Each Loan Party has full power and authority to enter into, and to perform
its obligations under, each Amendment Document to which it is a party, and the
execution and delivery of, and the performance of their obligations under and
arising out of, each Amendment Document, as applicable, have been duly
authorized by all necessary corporate and, as applicable, limited liability
company action.

 

-3-



--------------------------------------------------------------------------------

4.2 Each Amendment Document constitutes the legal, valid and binding obligations
of each Loan Party, as applicable, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally.

4.3 The Loan Parties’ representations and warranties contained in the Loan
Documents are complete and correct as of the date of this Amendment with the
same effect as though such representations and warranties had been made again on
and as of the date of this Amendment, subject to those changes as are not
prohibited by, or do not constitute Events of Default under, the Credit
Agreement.

4.4 No Event of Default has occurred and is continuing.

5. Costs and Expenses. As a condition of this Amendment, Borrowers will promptly
on demand pay or reimburse Lender for the costs and expenses incurred by Lender
in connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.

6. Entire Agreement. This Amendment, together with the other Loan Documents,
sets forth the entire agreement of the parties with respect to the subject
matter of this Amendment and supersedes all previous understandings, written or
oral, in respect of this Amendment and the other Loan Documents.

7. Default. Any default by a Loan Party in the performance of its obligations
under this Amendment or the other Amendment Documents shall constitute an Event
of Default under the Credit Agreement if not cured after any applicable notice
and cure period under the Credit Agreement.

8. Continuing Effect of Credit Agreement. Except as expressly amended hereby,
all of the provisions of the Credit Agreement are ratified and confirmed and
remain in full force and effect.

9. One Agreement; References; Fax Signature. The Credit Agreement, as amended by
this Amendment, will be construed as one agreement. Any reference in any of the
Loan Documents to the Credit Agreement will be deemed to be a reference to the
Credit Agreement as amended by this Amendment. This Amendment and the other
Amendment Documents may be signed by facsimile signatures or other electronic
delivery of an image file reflecting the execution hereof, and, if so signed:
(a) may be relied on by each party as if the document were a manually signed
original and (b) will be binding on each party for all purposes.

10. Captions. The headings to the Sections of this Amendment have been inserted
for convenience of reference only and shall in no way modify or restrict any
provisions hereof or be used to construe any such provisions.

 

-4-



--------------------------------------------------------------------------------

11. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original but all of which together shall constitute one and
the same instrument.

12. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Ohio (without regard to Ohio
conflicts of law principles).

13. Reaffirmation of Security. The Loan Parties and Lender hereby expressly
intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral. Each Loan Party ratifies and
reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each Loan Party acknowledges and confirms that
the grants of the Liens to Lender on the Loan Collateral: (i) represent
continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent, if any, of any Permitted Liens.

14. Reaffirmation of Guaranties. Each Loan Party hereby: (i) ratifies and
reaffirms its Guaranty dated as of December 29, 2005 (or dated as of June 8,
2006 as it respects H.M. White; dated as of February 28, 2007 as it respects
Effox; dated as of February 29, 2008 as it respects GMD, Fisher-Klosterman, FKI,
LLC and CECO Mexico LLC; or dated as of March 31, 2009 as it respects AVC, Inc.)
made by such Loan Party to Lender and (ii) acknowledges and agrees that no Loan
Party is released from its obligations under its respective Guaranty by reason
of this Amendment or the other Amendment Documents and that the obligations of
each Loan Party under its respective Guaranty extend, among other Obligations of
Borrowers to Lender, to the Obligations of Borrowers under this Amendment and
the other Amendment Documents. Without limiting the generality of the foregoing,
each Loan Party acknowledges and agrees that all references in any Guaranty to
the Credit Agreement or the other Loan Documents shall be deemed to be
references to the Credit Agreement or such other Loan Document, as amended by,
or amended and restated in connection with, this Amendment.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the Loan Parties and Lender have executed this Amendment by
their duly authorized representatives as of the Effective Date.

 

CECO ENVIRONMENTAL CORP.     CECO GROUP, INC. By:  

    /s/ Dennis W. Blazer

    By:  

    /s/ Dennis W. Blazer

  Dennis W. Blazer, Chief Financial Officer and Vice President       Dennis W.
Blazer, Chief Financial Officer, Secretary and Treasurer CECO FILTERS, INC.    
  NEW BUSCH CO., INC.       THE KIRK & BLUM MANUFACTURING COMPANY      
KBD/TECHNIC, INC.       CECOAIRE, INC.       CECO ABATEMENT SYSTEMS, INC.      
EFFOX INC.       FISHER-KLOSTERMAN, INC.       H.M. WHITE, INC.       GMD
ENVIRONMENTAL TECHNOLOGIES, INC., formerly known as GMD ACQUISITION CORP.      
CECO MEXICO HOLDINGS LLC       AVC, INC.       By:  

    /s/ Dennis W. Blazer

        Dennis W. Blazer, Secretary and Treasurer       FKI, LLC       By:  

/s/ Dennis W. Blazer

        Dennis W. Blazer, Manager             FIFTH THIRD BANK       By:  

    /s/ Donald K. Mitchell

        Donald K. Mitchell, Vice President

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

(CECO Environmental Corp. et al.)